Citation Nr: 1601715	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected status post left ankle fracture.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to January 2008 and from September 2009 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently resides at the RO in St. Louis, Missouri. 

In March 2013, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed records located in the Veterans Benefits Management System (VBMS) paperless claims folder.  

In May 2013, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to June 21, 2013, the Veteran's left ankle disability was manifested by no more than moderate limitation of motion, with no objective signs of marked limitation of motion.

2.  From June 21, 2013, the Veteran's left ankle disability has been manifested by an overall disability picture that more nearly approximates marked limitation of motion of the left ankle when considering limited dorsiflexion and report of weakened movement.  
CONCLUSIONS OF LAW

1.  Prior to June 21, 2013, the criteria for an initial disability rating in excess of 10 percent rating for the service-connected left ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

2.  Resolving all doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for the service-connected left ankle disability from June 21, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for a left ankle disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall considerations

As alluded to above, in May 2013, the Board remanded the Veteran's left ankle disability claim and ordered either the agency of original jurisdiction (AOJ) or the Appeals Management Center (AMC) to afford the Veteran a VA examination to determine the severity of his left ankle disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination for his left ankle disability in June 2013.  The Veteran's claim was readjudicated via a July 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The Board notes that the claim for an initial increased disability rating for the left ankle disability is a downstream issue from a rating decision dated January 2008 which initially established service connection for this disability and assigned the initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial increased disability rating for a left ankle disability, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements and service treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's left ankle symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the severity of the Veteran's left ankle.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded VA examinations in November 2007 and June 2013 for his left ankle disability.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left ankle disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Higher evaluation for left ankle disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's status post left ankle fracture is currently rated as 10 percent disabling under Diagnostic Code 5271.  

For limited motion of an ankle, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Of note, the Rating Schedule considers full range of motion of the ankle to be 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.   

On VA examination in November 2007, the Veteran reported symptoms of weakness and pain in his left ankle which came and went once a week lasting for 6 hours.  The pain was elicited by physical activity and relieved by rest.  Although he was able to function without medication, the pain would not stop.  There were no prosthetic implants or functional impairment.  The Veteran was able to brush his teeth, cook, walk, shower, climb stairs, shop, vacuum, dress himself, garden, drive a car, take out trash, and push a lawn mower.  

Upon examination, the VA examiner reported that the Veteran's general appearance was normal and he was in no acute distress.  His gait and posture were also normal.  There was no edema, effusion, weakness, tenderness, redness, heat, guarding of movement, deformity, ankylosis, or subluxation in the left ankle.  Range of motion testing revealed 20 degrees dorsiflexion with pain at 15 degrees and 45 degrees of plantar flexion with pain at 40 degrees.  After repetitive use of the left ankle, there was pain but no fatigue, weakness, lack of endurance, or incoordination.  Also after repetitive use, there was no additional degree of decrease in range of motion on the left side.  The examiner noted that the Veteran's disability minimally affected functioning, daily activities, and usual occupation.  An X-ray report of the left ankle revealed normal findings.  The examiner diagnosed the Veteran with status post left ankle sprain with residual painful range of motion.  

The Veteran continued his report of left ankle pain at the March 2013 Board hearing.  Specifically, he testified that he was previously employed as a conductor of a freight train, but could not perform his duties as it required him to walk a mile or a mile and a half on uneven surfaces.  Although he reported that he thereafter obtained employment as field service technician for a packaging machinery company, he reported that he has left ankle pain and limits his amount of walking.  He also reported that his left ankle used to roll on him frequently, although the frequency has decreased.  He further testified that he used naproxen for treatment of the left ankle pain.  

The Veteran was provided another VA examination on June 21, 2013.  He continued to complain of left ankle pain, but only when running.  He did not report flare-ups, although he also reported that he continued to sprain his left ankle approximately once every 3 months.  Upon examination, range of motion testing revealed plantar flexion to 45 degrees with no painful motion and plantar dorsiflexion to 5 degrees with no painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation of motion.  The examiner noted functional impairment of the left ankle characterized by less movement than normal.  The examiner further noted the Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the left ankle.  However, muscle strength testing of the ankle for plantar flexion and plantar dorsiflexion was 5/5.  Anterior drawer test and Talar tilt testing were normal.  There were no findings of ankylosis.  The examiner reported that there was mild tenderness of the left medial malleolus, and that toes 2 to 4 on the left foot had slightly less flexion than on the right.  The Veteran did not use any assistive devices for ambulation.  An X-ray report of the left ankle did not reveal any abnormal findings.  The examiner diagnosed the Veteran with status post left ankle fracture.

The Board finds that prior to June 21, 2013, the severity of the Veteran's left ankle disability most closely approximated the criteria for a 10 percent rating under Diagnostic Code 5271 as the record during this period demonstrated moderate limitation of motion.  The Board acknowledges the Veteran's report of limited motion and pain related to his left ankle disability as well as the Deluca factors.  However, as noted above, the November 2007 VA examination revealed 40 degrees of plantar flexion and 15 degrees plantar dorsiflexion with consideration of pain on motion.  There are no medical findings to the contrary during this period.  While the Board recognizes that the Veteran has reported pain on motion of the left ankle, none of the medical evidence indicates that the pain results in additional limitation of motion.  Indeed, the November 2007 VA examiner noted that there was no additional limitation of motion with repetitive use.  Moreover, the Board notes that the Veteran has not used assistive devices for ambulation due to the left ankle disability.  Also, X-ray report of the left ankle did not reveal any abnormal findings during the period under consideration.   Further, the evidence did not show that the left ankle disability limited any of the Veteran's daily activities.  Additionally, the medical evidence demonstrates that his gait and posture were not affected by the left ankle disability as well as no finding of deformity which further does not support a finding of marked impairment.   The Board has considered the medical and lay evidence and found them to be credible.  There is no evidence, medical or lay, which would suggest that a higher rating is warranted.  The Veteran's symptoms caused at most a moderate degree of limited motion during this period.  

However, from June 21, 2013, the Board resolves the benefit of the doubt in the Veteran's favor and finds that the competent and probative evidence supports a 20 percent disability rating under Diagnostic Code 5271 for the Veteran's left ankle disability.  In this regard, the evidence arguably demonstrates marked limitation of left ankle motion.  Specifically, the June 2013 VA examiner indicated that the Veteran's dorsiflexion range of motion was severely limited and the Veteran had functional impairment of the left ankle manifested by less movement than normal.  Further, as discussed above, the Veteran reported that his left ankle rolls every 3 months.  The Board has no reason to doubt the Veteran's credibility with regard to his ankle impairment.  As such, the Board finds that the medical and lay evidence from June 21, 2013 supports a finding of marked limitation of motion of the left ankle.  Thus, a 20 percent disability rating is warranted under Diagnostic Code 5271.  This is the maximum rating available under Diagnostic Code 5271.
  
Other rating criteria have been considered, but there is no other Diagnostic Code that would afford the Veteran ratings in excess of 10 and 20 percent for the left ankle disability.  In particular, the Board notes that other disabilities of the ankle such as ankylosis, joint malunion, and astragalectomy are addressed under 5270, 5272, 5273 and 5274.  As these disorders are not at issue here, these Diagnostic Codes will not be reviewed. 

The Board also finds that the evidence does not indicate that a higher rating is warranted under Diagnostic Code 5284 for impairment of the foot.  The evidence dated prior to June 21, 2013 does not document any impairment of the Veteran's left foot.  Although the June 2013 VA examiner noted a mild tenderness of the left medial malleolus and that toes 2 to 4 on the left foot had slightly less flexion than on the right, the Board finds that such impairment does not approximate a severe foot injury under Diagnostic Code 5284, such that a higher 30 percent rating would be warranted under that code.  Moreover, the competent and probative evidence is otherwise absent any impairment of the foot during this period, and the Veteran has contended during the course of the period under consideration that his disability is of the ankle.    

Ratings under Diagnostic Codes 5003 and/or 5010 for arthritis are provided when the Veteran's limitation of motion is noncompensable and there is x-ray evidence of arthritis.  In this case, there are no medical findings, to include X-ray reports, of arthritis of the left ankle.  As such, the most appropriate code under which to rate the Veteran's left ankle disability is Diagnostic Code 5271 for painful motion.
 
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's left ankle disability symptoms are primarily pain and limitation of motion.  The foregoing symptoms are the types of symptoms contemplated in the current assigned ratings for the left ankle disability under Diagnostic Code 5271.  Thus, the Veteran's schedular ratings under this Diagnostic Code are adequate to fully compensate him for this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his left ankle disability combined with his other service-connected disability (gastroesophageal reflux disease and hiatal hernia) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his left ankle disability has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

In awarding in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board observes that the Veteran was previously employed as a freight train conductor, but could not perform those job duties anymore due to the left ankle disability.  However, the Veteran testified at the March 2013 Board hearing that he thereafter obtained employment as a field service technician for a packaging machinery company.  While the June 2013 VA examiner noted that the Veteran's left ankle disability affects his ability to work in that he must limit his walking after distances of 1 mile or more, in particular if he walks on uneven surfaces, the Veteran has not contended, nor does the evidence otherwise indicate, that his left ankle disability precludes him from working as a field service technician or from obtaining otherwise substantial gainful employment.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

Prior to June 21, 2013, entitlement to an initial disability rating in excess of 10 percent for service-connected status post left ankle fracture is denied.

From June 21, 2013, entitlement to a 20 percent evaluation for service-connected status post left ankle fracture is granted, subject to controlling regulations applicable to the payment of monetary benefits.





____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


